DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 09/02/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 13 and 15-35 are pending.
Response to Arguments
Applicant's arguments filed 09/02/2021 with respect to claims 27-35 have been fully considered but they are not persuasive. 
With respect to the Mizue reference, independent claims 27 and 32 still read upon Mizue because the position of the adapter (11) of Mizue relative to the housing (15/16) may be considered fixed or indirectly fixed after the position of the adapter (11) relative to the optical interface (12c) is adjusted because the adapter (11) of Mizue is capable of being stationary after the position of the adapter (11) relative to the optical interface (12c) is adjusted.  Furthermore, Mizue mentions at his col. 5, lines 27-35, that “the receptacle member 11 and the subassemblies, 12 and 13, are indirectly fixed to the upper housing 15 via the holder 17”.  Thus, Mizue also explicitly states that his adapter/receptacle member (11) is indirectly fixed to his upper housing (17). 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 27-30 and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent No. 7,367,720 to Mizue et al. (“Mizue”).  Mizue was applied in a prior Office action.
In re claim 27, Mizue discloses an optical module (1), see FIGS. 1-7, comprising: 
a housing (15/16); 
a printed circuit board (14), an optical assembly (12c/13c), and an optical interface (12a) disposed in the housing (15/16); and 
an adapter (11) coupled to the optical interface (12a), wherein the adapter (11) is configured to be inserted along a sidewall of the housing (15/16) for assembly.
wherein a gap exists between the adapter (11) and the optical interface (12a) and surrounds the optical interface (12a), as seen in FIGS. 2-3 of Mizue, and the gap is used for adjusting a position of the adapter (11) by allowing the adapter (11) to rotate relative to the optical interface (12a) while a position of the optical interface (12a) relative to the housing (15/16) is fixed, and 
wherein the adapter (11) is at least partially or loosely secured to the housing (15/16) and a position of the adapter (11) relative to the housing (15/16) is fixed or indirectly fixed after the position of the adapter (11) relative to the optical interface (12c) is because the adapter (11) is stationary after the position of the adapter (11) relative to the optical interface (12c) is adjusted.  Furthermore, Mizue mentions at his col. 5, lines 27-35, that “the receptacle member 11 and the subassemblies, 12 and 13, are indirectly fixed to the upper housing 15 via the holder 17”.  Thus, Mizue also explicitly states that his adapter/receptacle member (11) is indirectly fixed to his upper housing (17). See columns 3-9 of Mizue for further details.

In re claim 28, as seen in FIG. 3 and FIG. 7 of Mizue, the adapter (11) partly overlaps with and is secured to the sidewall of the housing (15/16) after assembly.

In re claim 29, as seen in FIG. 3 and FIG. 7 of Mizue, an area of an overlapping portion between the adapter (11) and the sidewall of the housing (15/16) is less than an area of the sidewall of the housing (15/16).

In re claim 30, as seen in FIG. 3 and FIG. 7 of Mizue, a gap exists between the adapter (11) and the housing (15/16).

In re claim 32, Mizue discloses an optical module (1), see FIGS. 1-7, comprising: 
a housing (15/16); 
a printed circuit board (14), an optical assembly (12c/13c), and an optical interface (12a) coupled to the optical assembly (12c/13c), the printed circuit board (14), the optical assembly (12c/13c), and the optical interface (12a) disposed in the housing (15/16); and 
an adapter (11) for coupling with an external optical connector and secured at an end of the housing (15/16), 
wherein the adapter (11) includes a first connecting part/rear wall (11d), the housing (15/16) includes a second connecting part (15c), and the adapter (11) is secured at the end of the housing (15/16) through the first connecting part (11d) and the second connecting part (15c) via a holder (17),  
wherein a first gap exists between the housing (15/16) and the adapter (11), as seen in FIG. 3, and a second gap exists between the adapter (11) and the optical interface (12a) and 
wherein the adapter (11) is at least partially or loosely secured to the housing (15/16) and a position of the adapter (11) relative to the housing (15/16) is at fixed or indirectly fixed after the position of the adapter relative to the optical interface (12a) is adjusted because the adapter (11) is stationary after the position of the adapter (11) relative to the optical interface (12c) is adjusted.  Furthermore, Mizue mentions at his col. 5, lines 27-35, that “the receptacle member 11 and the subassemblies, 12 and 13, are indirectly fixed to the upper housing 15 via the holder 17”.  Thus, Mizue also explicitly states that his adapter/receptacle member (11) is indirectly fixed to his upper housing (17).  See columns 3-9 of Mizue for further details. 

In re claim 33, the first gap of Mizue inherently absorbs an assembly tolerance between the adapter (11) and the housing (15/16) because the optical module (1) of Mizue has the same claimed physical structure and, therefore, must possess the ability to absorb an assembly tolerance between the adapter (11) and the housing (15/16).

In re claim 34, the optical interface (12a) is disposed inside the adapter (11).

In re claim 35, the second gap inherently defines a position of the adapter (11) relative to the optical interface (12a) because it has the same claimed physical structure.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizue as applied to claim 28 above, and further in view of Patent Pub. No. US 2018/0267263 A1 to Wang et al. (“Wang”).  Wang was applied in a prior Office action.
In re claim 31, Mizue only differs in that he does not teach the gap between his adapter (11) and the housing (15/16) is filled with glue.  Wang, on the other hand, teaches securing an adapter (218) to a housing (110/112) by dispensing a fixing glue (362) between the adapter (218) and the housing (110/112).  In order to more securely or permanently fix his adapter (11) to his housing (15/16), Mizue would have been modified by filling the gap between the adapter (11) and the housing (15/16) with the fixing glue (362) of Wang, thereby obtaining the invention specified by claim 31.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 31 in view of Mizue combined with Wang.
Allowable Subject Matter
Claims 13 and 15-26 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        

or
September 13, 2021